DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s Remarks/Arguments filed on August 8th, 2022, have been carefully considered.
Claims 1, 2, 8, and 15 have been amended.
No claims have been added or canceled.
Claims 1-20 are currently pending in the instant application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bhosale et al. [US2020/0320208] in view of Pate [US2011/0271279]. Bhosale teaches protecting data based on a sensitivity level for the data. Pate teaches secure virtual machine.

Regarding claims 1, 8, and 15, Bhosale teaches a method for performing backup operations [Bhosale paragraph 0091, first lines “…where a backup of the instance of data is conditionally performed, based on the comparing…”], the method comprising: 
obtaining, by a backup server [Bhosale paragraph 0076, first lines “…the method 500 may be partially or entirely performed by one or more servers, computers, or some other device…”], a backup request [Bhosale paragraph 0086, middle lines “…the instance of data may be added to a queue in response to the creation or modification of the instance of data…”], wherein the backup request specifies a virtual machine to be backed up [Bhosale paragraph 0077, most lines “…the instance of data may include a file, an object, etc. For example, the instance of data may include textual data, video data, image data, audio data, etc…”(The examiner has determined the prior art to be broad and the files or objects can easily be virtual machines since they are files.)], wherein the virtual machine is hosted by a production host [Bhosale paragraph 0067, most lines “…Virtualization layer 70 provides an abstraction layer from which the following examples of virtual entities may be provided: virtual servers 71; virtual storage 72; virtual networks 73, including virtual private networks; virtual applications and operating systems 74; and virtual clients 75…”]; and 
Bhosale fails to explicitly teach wherein the virtual machine includes functionality for performing a process that provides a service to a user. However, Pate does teach the virtual machine includes functionality for performing a process that provides a service to a user [Pate paragraph 0005, all lines “…Operating system (OS) virtualization is a technology that allows multiple operating systems to share the same physical machine…the hypervisor software creates a "virtual machine" for each guest OS and, as such, the terms guest OS and virtual machine are often used interchangeably…” and paragraph 0010, middle lines “…today a virtual machine running highly confidential payroll or a human resources (BR) database can easily be copied onto a portable storage device and later run on a standard desktop computer at home…”(The examiner shows Pate teachings virtual machines can be files that include the functionality to provide a user a service such as payroll or human resources database management.)]. Pate also teaches the virtual machines are basically files that can be copied to various storage devices [Pate paragraph 0009, all lines “…what actually occurs when moving a guest operating system from one computer to another is a process of copying the virtual machine files, again comprising a directory of files on disk, etc., from one machine to another for example by moving Virtual Machine files 111 from computer 109 to computer 119…”]. 
Bhosale and Pate are analogous arts in that they both deal with handling virtual machines.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Bhosale’s file sensitivity backup with Pate’s teachings that user useful virtual machines can be backed-up or migrated as normal files for the benefit of providing the ability to allow authorized users to access virtual machines distributed on other computers [Pate paragraph 0012, all lines “…easily distribute…prevented in the case of unauthorized uses…”].
in response to the backup request: 
obtaining classification data from the backup agent [Bhosale paragraph 0077, last lines “…the sensitivity level may be determined for the instance of data in response to the creation or modification (e.g., editing, etc.) of the instance of data…”]; 
initiating a backup classification on an unprocessed backup associated with the virtual machine based on the classification data to obtain a sensitivity tag [Bhosale paragraph 0152, middle lines “…Setting more frequent backups on data marked with a tag (e.g., a “Sensitive:True” tag…” and paragraph 0158, first lines “…custom tags (e.g. indicating the data as sensitive)…”]; and 
initiating a data processing on the unprocessed backup based on the sensitivity tag [Bhosale paragraph 0088, middle lines “…a policy may indicate that data having a predetermined sensitivity level is to be immediately backed up…”].

Regarding claims 2, 9 and 16, as per claim 1, Bhosale teaches obtaining the unprocessed backup from the backup agent [Bhosale paragraph 0086, middle lines “…the instance of data may be added to a queue in response to the creation or modification of the instance of data…”]; 
in response to initiating the data processing [Bhosale paragraph 0077, last lines “…in response to the creation or modification (e.g., editing, etc.) of the instance of data…”], generating a processed backup based on the sensitivity tag [Bhosale paragraph 0080, first lines “…the sensitivity level for the instance of data may be determined by analyzing the instance of data…”]; and 
storing the processed backup in a backup storage system [Bhosale paragraph 0093, last lines “…the instance of data may be backed up to the indicated location. In another aspect, performing the backup of the instance of data may include sending a copy of the instance of data to a storage area for storage…”].

Regarding claims 3, 10, and 17, as per claim 1, Bhosale teaches initiating the data processing on the unprocessed backup [Bhosale figure 7, features 704 and 706] comprises: 
sending a data processing request to the backup agent [Bhosale paragraph 0086, middle lines “…the instance of data may be added to a queue in response to the creation or modification of the instance of data…”], wherein the data processing request specifies performing the data processing using the sensitivity tag [Bhosale paragraph 0024, last lines “…conditionally backing up the data or changing data permissions for the data based on a comparison of the sensitivity level to one or more policies…”].

Regarding claims 4, 11, and 18, as per claim 1, Bhosale teaches the data processing comprises performing an encryption on the unprocessed backup [Bhosale paragraph 0119, first lines “…where one or more security aspects of the stored instance of data are conditionally adjusted, based on the comparing…” and paragraph 0162, last lines “…source data to be encrypted according to a line of business may be tagged…”].

Regarding claims 5, 12, and 19, as per claim 1, Bhosale teaches the sensitivity tag is a high sensitivity tag [Bhosale paragraph 0082, last lines “…a second number of matching metadata greater than the first number may result in a second sensitivity level greater than the first sensitivity level…” and paragraph 0095, middle lines “…instead of backing up all data at an equal rate, data having a higher level of sensitivity may be backed up at a higher frequency when compared to data having a lower level of sensitivity…”].

Regarding claims 6, 13, and 20, as per claim 1,  Bhosale teaches the sensitivity tag is a low sensitivity tag [Bhosale paragraph 0082, last lines “…a second number of matching metadata greater than the first number may result in a second sensitivity level greater than the first sensitivity level…” and paragraph 0095, middle lines “…instead of backing up all data at an equal rate, data having a higher level of sensitivity may be backed up at a higher frequency when compared to data having a lower level of sensitivity…”].

Regarding claims 7 and 14, as per claim 1, Bhosale teaches the classification data is generated by a classification engine operating in the virtual machine [Bhosale paragraph 0067, most lines “…Virtualization layer 70 provides an abstraction layer from which the following examples of virtual entities may be provided: virtual servers 71; virtual storage 72; virtual networks 73, including virtual private networks; virtual applications and operating systems 74; and virtual clients 75…”].

Response to Arguments
Applicant’s arguments with respect to claims 1, 8, and 15 have been considered but are moot in view of new grounds of rejection. The examiner maintains that virtual machines, as seen by the host system, are just regular files and as such can be treated as regular files and any prior art that manipulates regular files can also manipulate virtual machines.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Borodin et al. [US10,678,651] 	Borodin teaches backing up virtual machines.
Lee et al. 	[US9,135,033]	Lee teaches virtual machine storage abstraction.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC CARDWELL whose telephone number is (571)270-1379.  The examiner can normally be reached on Monday - Friday 10-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571) 272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC CARDWELL/Primary Examiner, Art Unit 2139